Name: Commission Regulation (EEC) No 1081/90 of 27 April 1990 introducing a countervailing charge on aubergines originating in the Canary Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28. 4. 90 Official Journal of the European Communities No L 108/83 COMMISSION REGULATION (EEC) No 1081/90 of 27 April 1990 introducing a countervailing charge on aubergines originating in the Canary Islands Whereas, in accordance with Article 3 (1 ) of Commission Regulation (EEC) No 21 18/74 (*), as last amended by Regulation (EEC) No 381 1 /85 (*), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; whereas it is necessary to multiply the prices with the coefficient fixed in the first indent of Article 1 (2) of Regulation (EEC) No 830/90 ; Whereas, for aubergines originating in the Canary Islands the entry price calculated in this way has remained at least 0,6 ECU below the reference price for two consecu ­ tive market days ; whereas a countervailing charge should therefore be introduced for these aubergines ; Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 (1 ) of Council Regula ­ tion (EEC) No 1676/85 f), as last amended by Regula ­ tion (EEC) No 1636/87 (8),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 11 19/89 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas, in accordance with Article 4 of Protocol 2 to the Act of Accession of Spain and Portugal, the products, including aubergines, specified in Annex A to the Protocol, qualify for preferential arrangements, subject to the tariff quota determined by Council Regulation (EEC) No 1391 /87 (3) concerning certain adjustments to the arrangements applicable to the Canary Islands ; Whereas Article 25 (1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least ECU 0,6 below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) 574/90 of 7 March 1990 fixing for the 1990 marketing year the reference prices for aubergines (4) fixed the reference price for products of class I for the month of April 1990 at ECU 97,72 per 100 kilograms net ; Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 the provisions of Regulation (EEC) No 1391 /87 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 : HAS ADOPTED THIS REGULATION ^ Article 1 When aubergines falling within CN code 0709 30 00 and originating in the Canary Islands are imported, a counte ­ vailing charge shall be levied, the amount of which shall be fixed at ECU 10,03 per 100 kilograms net weight. However this charge shall not be levied on quantities imported into Spain within the tariff quotas fixed by Regulation (EEC) No 1391 /87. Article 2 This Regulation shall enter into force on 1 May 1990. (') OJ No L 118, 20 . 5 . 1972, p. 1 . (2) OJ No L 118 , 29 . 4. 1989, p. 12. (3) OJ No L 133, 22. 5 . 1987, p. 5. (4) OJ No L 59, 8 . 3 . 1990, p. 16. 0 OJ No L 220, 10 . 8 . 1974, p. 20. fa OJ No L 368 , 31 . 12. 1985, p. 1 . 0 OJ No L 164, 24 . 6 . 1985, p. 1 . ( «) OJ No L 153, 13 . 6 . 1987, p. 1 . No L 108/84 28 . 4. 90Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 27 April 1990. For the Commission Ray MAO SHARRY Member of the Commission